DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one power supply manifold that as an elongated body” in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: Line 9 of the claim reads “at least a stored portion”, and it seems should read “at least a stored position”.  Appropriate clarification or correction is required. For examination purposes, it will be interpreted as ‘a stored position’.
Claim 5 is objected to because of the following informalities: Line 1 of the claim reads “The aircraft of claim 5”, and it seems should read “The aircraft of claim 4”.  Appropriate clarification or correction is required. For examination purposes, it will be interpreted as depending from claim 4.
Claim 11 recites the limitation “wherein the movement control mechanism positions only a some of the rudders”, it is recommended to delete the word ‘a’.
Claim 18 recites the limitation “connected to an bottom portion of the body of the aircraft”. Correction/clarification is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 22 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Specifically, claim 22 recites “such that the nanotube arrays collect ions to charge a battery component” which lacks sufficient detail to reasonably convey possession of the invention. Ions alone are incapable of charging a battery, as ions themselves are merely molecules with a positive or negative charge. A charging circuit is necessary in order to charge a battery, and Applicant makes no mention in either claim 22 or the specification of a charging circuit, i.e., a complete circuit connecting the positive and negative terminals of a battery to a power source. Examiner notes that a diode alone cannot serve as a power source, and that, contrary to Applicant’s para. [0063], diodes and batteries cannot “intercept and store the positive charged ions.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-13, 15-17 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, ln. 2 recites “configured to provide structural support for each of the at least two rudders when in a stored position”. It is unclear if this the same stored position from claim 1 or a different stored position. Correction/clarification required.
Claim 8, ln.1 recites the limitation “a rudder control motor, wherein the rudder control motor is disposed within the body of each of the at least two winglets and is mechanically connected to each of the at least two rudders such that the control motor can be configured to control the movement of the rudders between the open and closed positions”. It is unclear how a rudder control motor can be disposed in the body of at least two winglets. Please clarify if one or more than one rudder control motor is being claimed. 
Furthermore, it is unclear if a rudder control motor of line 1 is the same as the control motor of line 3. Please use consistent terminology throughout the claims. 
Claim 8 recites the limitation "the open and closed positions" in the last line.  There is insufficient antecedent basis for this limitation in the claim. Claims 9-13 do not cure the deficiencies. Correction/clarification is required.
Claim 9 recites the limitation in the last line “the closed position and the deployed position”. It is unclear if this closed position is the same as or different than the closed position of claim 8, and further if it is the same as or different than the stored position of claim 1. Correction/clarification required. 
	Claim 15 recites in the last line “disposed on a trailing edges of the fixed wing portion”. Correction is required. Furthermore, it is unclear how, if at all, the trailing edge of the fixed wing of claim 15 differs from the rear portion of the fixed wing in claim 1. Examiner will examine the claim as best understood. Claims 16 and 17 do not cure the deficiency.
	Claims 19-21 respectively recite the limitations “a payload”, “the payload”, and “a payload delivery system”. A payload and/or a payload delivery system is outside the scope of the claims. Therefore, it is unclear whether, and to what extent, a limitation of the payload and/or the payload delivery system serve to further limit the claims. Correction/clarification are required. 
	Claim 22 recites “a motor system”. It is unclear if the motor system is actually a part of or attached to the aircraft (i.e. during operation). The mere fact that the motor system is “designed to provide thrust” does not necessarily mean that the motor system is attached to the aircraft in such a way that it is actually configured to provide thrust. Examiner notes that, logically speaking, every aircraft motor is “designed to provide thrust” long before it is actually attached to a given aircraft.”
	Claim 22 recites “at least one power supply manifold…is configured to interact with airflow around the aircraft during flight such that the nanotube arrays collect ions” which is indefinite, because the presumption that the airflow necessarily contains ions for collection lacks proper antecedent basis. While air may generally contain ions, it does not necessarily contain ions, nor is “air” defined, e.g., in terms of the International Standard Atmosphere, as containing ions. 
Claim 22 recites “the nanotube arrays collect ions to charge a battery component within the power system” which is indefinite as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the electrical components that would be necessary to actually take a positive charge, e.g., from positively charged ions, and charge a battery, including but not limited to: a complete circuit connecting the positive and negative terminals of a battery with a power source, and/or circuit comprising a capacitor and electrical ground. Furthermore, Examiner notes that there is no claimed or discussed feature of the invention which would keep the positively charged ions from simply neutralizing the negative nanotubes, or vice versa, and additionally no claimed or discussed component of the invention capable of stopping or trapping the ion particles themselves.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US 2017/ 0253322 A1), hereinafter Krebs and Cazals et al. (US 2011/0024556 A1), hereinafter Cazals.
	Regarding claim 1, Krebs discloses the aircraft (100, Fig. 1) comprising: 
	a fixed wing portion (wing 110, Fig. 1) that has a first (distal end 112, Fig. 1; Examiner notes left and right distal ends) and a second wing tip (distal end 112, Fig. 1; Examiner notes left and right distal ends) and a front portion (Examiner notes leading edge of wing 110, Fig. 1) and a rear portion (Examiner notes trailing edge of wing 110, Fig. 1) such that the fixed wing portion forms a substantial portion of a body of the aircraft (Fig. 1); 
	at least two winglets (winglet 200, Fig. 1) where one of the winglets is disposed at the first wing tip and the second winglet is disposed at the second wing tip (Examiner notes left and right winglets at left and right distal ends, respectively; Fig. 1), wherein each of the winglets has a winglet body (winglet body 210, Fig. 1) that is elongated and extends upward away from an outer surface of the fixed wing portion of the aircraft (Fig. 1), 
	wherein each of the at least two winglets are configured with a rudder (control body 220, Fig. 2B) that is individually movably connected to the winglet body (§[0022]…The control body 220 may be mounted or coupled to a hinge 230) and has at least a stored position (stowed position Fig. 2D) and at least one deployed position (deployed position Fig. 2C), 
	wherein the stored position places the rudder substantially flat against the winglet body (Fig.2D), and 
	wherein the deployed position places the rudder substantially away from the winglet body (Fig. 2C).
	Krebs does not appear to specifically disclose winglets wherein each of the winglets are configured with at least two rudders. 
However, Cazals teaches a winglet (7, Fig. 4b) with at least two rudders (72a and 72b, Fig. 4b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the aircraft wingtips disclosed by Krebs with the winglet as taught by Cazals, in order to have at least two winglets configured with at least two rudders individually and movably connected to the winglet, wherein in a stored position each of the two rudders are substantially flat against the winglet body and in a deployed position each of the two rudders are substantially away from the winglet body. The benefit being improving the aerodynamics of the lifting surface, and providing the aircraft wing with aerodynamic drag generators.

	Regarding claim 2, modified Krebs discloses the aircraft of claim 1, further comprising more than one deployed position (Cazals, Fig. 4b).

	Regarding claim 3, modified Krebs discloses the aircraft of claim 1, wherein at the at least two rudders have a rectangular shape (Cazals, Fig. 4b).

	Regarding claim 4, modified Krebs discloses the aircraft of claim 1, wherein the at least two rudders have a contoured shape (Cazals, §[0058] In line with the desired effect on the aerodynamic functioning of the wing at the ends 31 of which they are fastened, the winglets have very variable shapes, inclinations, and dimensions, and FIGS. 2a, 2b, and 2c illustrate examples of known shapes of winglets, with these dimensions and these shapes depending on the choice of design and optimization calculations specific for the wing being considered and produced by the aircraft designer).
	Further, it would have been obvious to one of ordinary skill in the art to make the rudders of the winglet of whatever shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

	Regarding claim 5, modified Krebs discloses the aircraft of claim 4, wherein the contoured shape has an upper edge and a lower edge and wherein the lower edge runs substantially parallel to an upper surface of the wing portion and wherein the upper edge is contoured to match a shape of the at least two winglets (Examiner notes that both the rectangular shape and a contoured shape disclose the edges as claimed, Cazals, Fig. 4b).

	Regarding claim 7, modified Krebs teaches the aircraft of claim 1, but does not appear to specifically disclose rudder support elements.
	However Cazals teaches rudder support elements (Cazals, root rib 713 and end rib 714, Fig. 3b), (Examiner notes that per §[0090] the two flaps 72a, 72b are hinged in their front sections on the side of their leading edges at axes of rotation 721a, 721b respectively, in a way similar to the mode that has a single full flap shown in Fig. 3b) 	disposed within the body of each of the at least two winglets (Figs. 3a and 3b) and configured to provide structural support for each of the at least two rudders when in a stored position (Fig. 3a), and wherein the rudder support elements also provide structural support for the at least two winglets when the at least two rudders are in the deployed position (Fig. 3b).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the winglet disclosed by modified Krebs with the rudder support elements as taught by Cazals, in order to have rudder support elements disposed within the body of each of the at least two winglets and configured to provide structural support for each of the at least two rudders when in a stored position, and also provide structural support for the at least two winglets when the at least two rudders are in the deployed position. The benefit being supporting the rudders on the winglets for stowing and deploying.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs and Cazals as applied to claim 5 above, and further in view of Haworth (US 4,377,267), hereinafter Haworth.
	Regarding claim 6, modified Krebs discloses the aircraft of claim 5, wherein the at least two rudders have a trailing edge that extends from a top portion (Cazals ,Fig. 4b) to a bottom portion (Fig. 4b) of the at least two rudders (Examiner notes Cazals, the trailing edge of rudders 72a and 72b in Fig. 4b), but does not appear to specifically disclose a trailing edge that is configured with an alternating tooth pattern such that the alternating tooth pattern extends along the trailing edge from a top portion to a bottom portion of the at least two rudders.
	However, Haworth teaches a trailing edge (13, Fig. 3) within the same field of endeavor that is configured with an alternating tooth pattern (Fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the trailing edge disclosed by modified Krebs with the alternating tooth pattern as taught by Haworth, in order to have rudders having a trailing edge configured with an alternating tooth pattern such that the alternating tooth pattern extends along the trailing edge from the top portion to the bottom portion of the at least two rudders. The benefit being influencing the behavior of the airflow near the wingtip.

Claims 8-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Krebs and Cazals as applied to claim 1 above, and further in view of Guida (US 7,900,877 B1), hereinafter Guida.
	Regarding claim 8, modified Krebs discloses the aircraft of claim 1, but does not appear to specifically disclose a rudder control motor. 
	However, Guida teaches a rudder control motor (504, Fig. 5) within the same field of endeavor that is disposed within the body of an active winglet (Fig. 2) and mechanically connected to a rudder (one or more control surfaces 112, Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the winglet and the rudders disclosed by modified Krebs with the rudder control motor as taught by Guida, in order to have a winglet wherein a rudder control motor is disposed within the body and is mechanically connected to each of the at least two rudders such that the rudder control motor can be configured to control the movement of the rudders between the open and closed positions. The benefit being utilizing space within the winglet for rudder control.

	Regarding claim 9, Krebs, Cazals and Guida disclose the aircraft of claim 8, wherein the rudder control motor is connected to a movement control mechanism (Cazals, power lines 724, Fig. 3b) and wherein the movement control mechanism is moveably connected to each of the at least two rudders by at least one control arm (rotational driver 722, Fig. 3b) such that the movement of the at least one control arm can position each of the at least two rudders in between the closed position and the deployed position (figs. 3a and 3b).

	Regarding claim 10, Krebs, Cazals, and Guida disclose the aircraft of claim 9, wherein the movement control mechanism is configured to position each of the at least two rudders in more than one deployed position (Cazals, Fig. 4b).

	Regarding claim 11, Krebs, Cazals, and Guida disclose the aircraft of claim 9, wherein the movement control mechanism positions only a some of the rudders in a deployed position and other rudders in the closed position (Cazals, Fig. 4b,  §[0094] In a particular form of this mode of embodiment, the two crocodile flaps 27a, 27b are controlled independently of one another…)

	Regarding claim 12, Krebs, Cazals and Guida disclose the aircraft of claim 9, wherein the movement control mechanism comprises a body element configured to act as a housing (Cazals, structural section 71, Fig. 4a) for the rudder control motor and wherein the actuation of the rudder control motor can cause the movement control mechanism to rotate with the rotation of the motor.

	Regarding claim 14, modified Krebs discloses the aircraft of claim 1, but does not specifically disclose the aircraft further comprising at least one control surface on a trailing edge (Krebs, trailing edge of 110, Fig. 1) of the fixed wing portion.
	However, Guida teaches a control surface (112, Fig. 2) on a trailing edge of a  fixed wing portion.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fixed wing disclosed by modified Krebs with the control surface as taught by Guida, in order to have a control surface on the trailing edge of a fixed wing portion. The benefit being airflow modification. 

	Regarding claim 15, modified Krebs discloses the aircraft of claim 1, but does not appear to specifically disclose the aircraft further comprising a first and second control surface disposed on a trailing edges of the fixed wing portion.
	However, Guida teaches a first and a second control surface (Examiner notes two control surfaces disposed on the fixed wing portion of aircraft in Fig. 2) on a trailing edge of a  fixed wing portion.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fixed wing disclosed by modified Krebs with the control surfaces as taught by Guida, in order to have a first and a second control surface on the trailing edge of a fixed wing portion. The benefit being airflow modification. 

	Regarding claim 16, Krebs, Cazals and Guida disclose the aircraft of claim 15, wherein the first control surface is smaller than the second control surface (Guida, Fig. 2).

	Regarding claim 17, Krebs, Cazals and Guida disclose the aircraft of claim 16, wherein the first control surface is disposed near a centerline of the aircraft and the second control surface is disposed near the winglet (Guida, Fig. 2).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs and Cazals as applied to claim 1 above, and further in view of Oliveira et al. (US 2021/0354816 A1). 
	Regarding claim 18, modified Krebs discloses the aircraft of claim 1, but does not appear to specifically disclose further comprising landing gear, wherein the landing gear is movably connected to a bottom portion of the body of the aircraft such that the landing gear can be placed in a folded position and an open position, wherein in the open position the landing gear is disposed away from the body of the aircraft and when in the closed position the landing gear is disposed near the body of the aircraft.
	However, Oliveira teaches an aircraft (10, Figs. 3 and 4) comprising landing gear (42 a, b, c; Fig. 4)), wherein the landing gear is movably connected to a bottom portion of the body of the aircraft (Examiner notes the landing gear is retractable and mounted on the bottom of the fuselage per §[0024] and Fig. 4) such that the landing gear can be placed in a folded position (Fig. 3) and an open position (Fig. 4), wherein in the open position the landing gear is disposed away from the body of the aircraft (Fig. 4) and when in the closed position (Fig. 3) the landing gear is disposed near the body of the aircraft (Fig. 3).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the aircraft disclosed by modified Krebs with the landing gear as taught by Oliveira, in order to have landing gear that is movably connected to the bottom portion of the body of the aircraft such that the landing gear can be placed in a folded position and an open position, wherein in the open position the landing gear is disposed away from the body of the aircraft and when in the closed position the landing gear is disposed near the body of the aircraft. The benefit being landing the aircraft and the ability to stow the landing gear. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, Williams teaches a blended wing body with winglets oriented at the external wing tips resulting in an overall an increased payload and a stable platform.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647